 

November 18, 2009

 

 

 

To:       Advanced Voice Recognition Systems, Inc.

            7659 E. Wood Dr ive

Scottsdale , Arizona 85260

Attention:  Walter Geldenhuys, President & CEO

 

 

Dear Ladies and Gentlemen:

 

This letter (this “Modification”) modifies that certain Letter Agreement dated
April 28, 2008 (the “Original Letter Agreement”) delivered by the undersigned to
Advanced Voice Recognition Systems, Inc. (f/k/a Samoyed Energy Corp.), a Nevada
corporation (the “Company”), as modified by that certain Letter Agreement dated
May 19, 2009 between the undersigned and the Company (together with the Original
Letter Agreement, the “Letter Agreement”). 

Pursuant to the Letter Agreement, the undersigned holder of 3,500,000 shares of
the common stock of the Company ( “Common Stock”) (the “Holder”) agreed to pay
to the Company an amount equal to $1,400,000 within one hundred eighty (180)
days of the Closing (as defined in the Stock Exchange Agreement), or in the
alternative, tender to the Company for cancellation two and one-half (2 1/2)
shares of Common Stock for every $1 not paid, subject to the terms and
conditions of the Letter Agreement.  The Holder and the Company wish to amend
certain terms of the Letter Agreement as specifically set forth herein.

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Holder agrees as follows:


1.  DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL
HAVE THE MEANINGS SET FORTH IN THE LETTER AGREEMENT, AND THE TERM SMYD COMMON
STOCK IS NOW REFERRED TO AS COMPANY COMMON STOCK TO REFLECT THE CLOSING OF THE
STOCK EXCHANGE AS SET FORTH IN THE STOCK EXCHANGE AGREEMENT.


2.   AMENDMENTS.  EFFECTIVE AS OF THE DATE HEREOF:

(a)        The third paragraph of the Letter Agreement is hereby modified and
restated to read as follows:

 

“The Holder understands that delivery of this letter agreement (this
“Agreement”) is a condition to closing the Stock Exchange Agreement.  This
Agreement sets forth the terms and conditions under which the Holder agrees to
pay to Company an amount equal to $478,605.90 on or before April 30, 2010, or in
the alternative, tender to Company for cancellation 6.45 shares of Company
Common Stock for every $1 not paid.  All dollar amounts stated in this Agreement
are in United State s Dollars.”

(b)        Paragraph 1 of the Letter Agreement is hereby modified and restated
to read as follows:

 

“ Agreement to Pay; Forfeiture of Shares; Waiver.  On or before dates listed
below, or such other date as the Company and the Holder agree (such dates to be
referred to herein as the “Payment Dates”), Holder shall pay to Company an
aggregate of $478,605.90 (the “ Payment”).

 

The Holder shall pay to Company the following:

(i)                  $78,605.90 on or before December 20, 2009.

(ii)                $100,000 on or before January 31, 2010.

(iii)              $100,000 on or before February 28, 2010.

(iv)              $100,000 on or before March 31, 2010

(v)                $100,000 on or before April 30, 2010.

 

In the event Company does not receive a Payment on or before any Payment Date,
Holder shall tender its shares of Company Common Stock to Company no later than
the Payment Date for immediate cancellation by Company at a rate of 6.45 shares
of Company Common Stock for every $1 not received by Company on or before the
Payment Date.  Holder agrees that, in the event it tenders its shares of Company
Common Stock to Company for cancellation, upon tendering the shares, Holder will
not have any claim against Company, or any affiliate of Company or its
predecessors, including but not limited to, any claim for stock or other equity
interests of any kind, or any claim based upon breach of contract,
discrimination, violation of public policy, negligence and/or any other common
law, statutory or other claim whatsoever, and Holder shall not bring any claim
or commence any litigation against Company or any affiliate of Company or any of
its affiliates or precessors  relating to any of the foregoing.”

 

(c)        Clause (b) of Paragraph 2 of the Letter Agreement is hereby modified
and restated to read as follows:

 

“(b) if Company receives only a portion of the Payment, Holder shall deliver to
Company certificates representing that number of shares of Company Common Stock
equal to 6.45 shares of Company Common Stock for each $1 not paid to Company in
accordance with this Agreement.”

 


3.   REPRESENTATIONS AND WARRANTIES OF HOLDER.  HOLDER HAS REQUESTED THIS
MODIFICATION BASED ON HOLDER’S NEED TO COMPLETE BUSINESS TRANSACTIONS UNRELATED
TO THE COMPANY AND THE COMMON STOCK.  HOLDER REPRESENTS AND WARRANTS THAT HE
WILL OBTAIN THE FUNDS TO MAKE THE PAYMENT REQUIRED HEREIN FROM THOSE BUSINESS
TRANSACTIONS AND THAT HE WILL NOT BE ENGAGED IN THE SALE OF ANY SHARES OF THE
COMMON STOCK PRIOR TO THE PAYMENT DATE.   HOLDER AND THE COMPANY AGREE THAT
PAYMENTS MAY BE MADE BY THE HOLDER IN INSTALLMENTS PRIOR TO THE PAYMENT DATE.


4.   GOVERNING LAW.  THIS MODIFICATION SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF COLORADO,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.


5.   CONTINUED VALIDITY.  THE LETTER AGREEMENT (INCLUDING THE PROVISIONS OF THE
AGREEMENT NOT MODIFIED HEREBY), AS MODIFIED BY THIS MODIFICATION, SHALL REMAIN
IN FULL FORCE AND EFFECT FOLLOWING THE EXECUTION OF THIS MODIFICATION.


6.   COUNTERPARTS.  THIS MODIFICATION MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.  THE EXCHANGE
OF COPIES OF THIS MODIFICATION AND OF SIGNATURE PAGES BY FACSIMILE TRANSMISSION
SHALL CONSTITUTE EFFECTIVE EXECUTION AND DELIVERY OF THIS MODIFICATION AS TO THE
PARTIES AND MAY BE USED IN LIEU OF THE LETTER AGREEMENT FOR ALL PURPOSES. 
SIGNATURES OF THE PARTIES TRANSMITTED BY FACSIMILE SHALL BE DEEMED TO BE THEIR
ORIGINAL SIGNATURES OF ALL PURPOSES.


7.   ENTIRE AGREEMENT.  THE LETTER AGREEMENT, AS MODIFIED HEREBY, REPRESENTS THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE OF THIS MODIFICATION.  TO THE EXTENT THAT ANY CONFLICT MAY EXIST
BETWEEN THE PROVISIONS OF ANY OTHER AGREEMENT BETWEEN THE PARTIES AND THE LETTER
AGREEMENT, AS MODIFIED HEREBY, THEN THE LETTER AGREEMENT, AS MODIFIED HEREBY,
SHALL CONTROL.


 

Sincerely,

 

HOLDER:

 

/s/ Lambert
Lavallee                                                               

Lambert Lavallee

Date_November 18, 2009_______

 

2440, 10303 Jasper
Avenue                                                                                       

Address

 

Edmonton, Alberta T5J
3N6                                                                                     

City, State, Postal or Zip Code, Country

 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

By: /s/ Walter Geldenhuys

      Walter Geldenhuys, President, Chief Executive Officer & Chief Financial
Officer

 

Date:  _November 18, 2009______